Exhibit 10.27

 

 

 

 

 

 

 

 

 

Aufhebungsvertrag

 

 

Termination Agreement

 

 

 

 

 

 

 

 

 

 

Zwischen

 

 

Between

 

 

der MTS Sensor Technologie GmbH & Co. KG
Auf dem Schüffel 9
D-58513 Lüdenscheid
Deutschland
(im Folgenden als “MTS” bezeichnet)

und

Herrn Joachim Hellwig,
Carl-Berg-Weg 14
58509 Lüdenscheid
Deutschland

(im Folgenden als “Geschäftsführer” bezeichnet)

 

 

MTS Sensor Technologie GmbH & Co. KG
Auf dem Schüffel 9
D-58513 Lüdenscheid
Germany
(hereinafter referred to as “MTS”)

and

Mr. Joachim Hellwig,
Carl-Berg-Weg 14
58509 Lüdenscheid
Germany

(hereinafter referred to as “Managing Director”)

 

 

 

 

 

 

 

 

wird Folgendes vereinbart:

 

 

agree as follows:

 

 

 

 

 

 

 

 

 

 

§ 1 Aufhebung des Anstellungsvertrages

 

 

§ 1 Termination

 

 

 

 

 

 

 

 

 

 

1.

Die Parteien heben hiermit das zwischen ihnen bestehende Anstellungsverhältnis
mit Ablauf des 31.03.2014 (Austrittstermin) auf.

 

 

1.

The Parties herewith agree that their employment relationship will end on
2014-03-31 (date of termination).

 

 

 

 

 

 

 

 

 

 

2.

Bis zum Austrittstermin erhält der Geschäftsführer seine monatlichen Fixbezüge
in Höhe von € 21.126,08 brutto, sowie sämtliche vertraglich ihm zustehenden
variablen Vergütungs-bestandteile.

 

 

2.

Until this date of termination, the Managing Director will receive his monthly
fixed salary in the amount of € 21.126,08 EUR gross and all other variable
remuneration as per his employment contract.

 

 

 

 

 

 

 

 

 

 

3.

Den ihm auch zu Privatzwecken überlassenen Dienstwagen (amtl. Kennzeichen MK
XY-132) kann der Geschäftsführer zu unveränderten Konditionen bis zum
Austrittstermin weiter nutzen.



 

 

3.

Until the date of termination the Managing Director shall also be entitled to
use the company car (license plate no MK XY-132 at unchanged conditions for
private purposes.



 

 

 

 

 

 

 

 

 

 

§ 2 Niederlegung des Amtes als Geschäftsführer

 

 

§ 2 Resignation as Managing Director

 

 

 

 

 

 

 

 

 

 

1.

Der Geschäftsführer hat mit gesonderten Schreiben sein Amt als Geschäftsführer
der MTS Sensor Technologie und Verwaltungs GmbH mit sofortiger Wirkung
niedergelegt.

 

 

1.

The Managing Director by separate letter has resigned from his office as
Managing Director of MTS Sensor Technologie und Verwaltungs GmbH with immediate
effect.



 


--------------------------------------------------------------------------------



Exhibit 10.27

 

 

 

 

 

 

 

 

 


2.


MTS wird unverzüglich einen neuen Geschäftsführer der MTS Sensor Technologie und
Verwaltungs GmbH bestellen.

 

 


2.


MTS shall appoint a new Managing Director of MTS Sensor Technologie und
Verwaltungs GmbH without undue delay.



 

 

 

 

 

 

 

 

 

 

§ 3 Beratungstätigkeit

 

 

§ 3 Advisory Position

 

 

 

 

 

 

 

 

 

 

1.

Der Geschäftsführer steht MTS im Rahmen des noch laufenden Dienstverhältnisses
ab sofort beratend zur Verfügung, insbesondere für seinen Nachfolger im Amt des
Geschäftsführers.

 

 

1.

Until the date of termination the Managing Director will remain in an advisory
position on the basis of the existing employment agreement.

 

 

 

 

 

 

 

 

 

 

2.

Mit der Position ist keine rechtliche Vertretungsbefugnis nach außen verbunden.
Die Bestimmungen der §§ 1 und 2 des Anstellungsvertrags vom
22.02.1991/15.03.1991 sind hiermit aufgehoben.



 

 

2.

This position includes no right of legal representation of MTS. Sections 1 and 2
of the employment agreement dated 1991-02-22/1991-03-15 are herewith terminated.

 

 

 

 

 

 

 

 

 

 

§ 4 Firmenunterlagen und sonstiges Firmeneigentum

 

 

§ 4 Company documents and other company property

 

 

 

 

 

 

 

 

 

 

1.

Der Geschäftsführer wird spätestens am 15.03.2013 sämtliche MTS gehörende
Unterlagen, Schlüssel und sonstige ihm überlassene Gegenstände zurückgeben.

 

 

1.

The Managing Director shall return all documents, keys and any other items
belonging to MTS latest 15.03.2013

 

 

 

 

 

 

 

 

 

 

 

Dazu zählen insbesondere

 

 

 

This includes in particular:

 

 

 

 

 

 

 

 

 

 

-

Ein Mobiltelefon nebst SIM-Karte

 

 

-

the mobile phone incl. SIM-card,

 

 

 

 

 

 

 

 

 

 

-

der Laptop

 

 

-

a lap-top

 

 

 

 

 

 

 

 

 

 

-

sämtliche Firmenschlüssel, ID-Karten u.Ä.

 

 

-

all company keys, ID badges etc.

 

 

 

 

 

 

 

 

 

 

2.

Auf Verlangen wird er schriftlich bestätigen, dass die Herausgabe sämtlicher
Gegenstände und Unterlagen vollständig erfolgt ist und er keine Kopien, gleich
ob elektronisch oder in papierner Form, behalten hat.



 

 

2.

Upon request, the employee shall confirm to the employer that he has returned
all such items and documents in complete and he has kept no hard or electronic
copies of them.

 

 

 

 

 

 

 

 

 

 

§ 5 Sonstiges

 

 

§ 5 Other Provisions

 

 

 

 

 

 

 

 

 

 

Im Übrigen bleiben die Bestimmungen des Anstellungsvertrags vom 22.02.1991 /
15.03.1991 sowie sonstige Vereinbarungen unbe rührt.

 

 

With the exception of the aforementioned, all other provisions of the employment
agreement dated 1991-02-22 / 1991-03-15 and other agreements remain unaffected.

 


--------------------------------------------------------------------------------



Exhibit 10.27

 

 

 

 

 

 

 

 

 

 

 

 

 


Die bestehende Pensionszusage ist nicht Bestandteil dieser Vereinbarung und
behält ihre volle Gültigkeit.

 

 


The existing pension plan is not affected by this agreement and will remain
valid.

 

 

 

 

 

 

 

 

 

 

§ 6 Schriftformklausel, maßgebliche Fassung

 

 

§ 6 Written form, Decisive Language

 

 

 

 

 

 

 

 

 

 

1

Änderungen dieses Vertrages durch individuelle Vertragsabreden sind formlos
wirksam. Im Übrigen bedürfen Vertragsänderungen der Schriftform. Dies gilt auch
für diese Schriftformklausel.

 

 

1.

Amendments to this Agreement by individual contractual arrangement shall be
valid. Otherwise, contractual amendments must be in written form. This also
applies to the amendment of this written form agreement.

 

 

 

 

 

 

 

 

 

 

2

Dieser Vertrag ist zweisprachig aufgestellt. Maßgeblich ist die deutsche
Fassung.

 

 

2.

This agreement is set up in two languages. The German version is decisive.

 

 

 

 

 

 

 

 

 

 

3.

Mit dem Zustandekommen dieses Vertrages sind sämtliche gegenseitige Rechten und
Pflichten aus dem Anstellungsverhältnis abgegolten.

 

 

3.

With the undersigning of this contract all rights and obligations of both
parties arising from the employment agreement are satisfied and concluded.



 

 

§ 7 Salvatorische Klausel

 

 

§ 7 Severability clause

 

 

 

 

 

 

 

 

 

 

Sollte eine Bestimmung dieses Vertrages unwirksam sein, wird die Wirksamkeit der
übrigen Bestimmungen davon nicht berührt. Die Parteien verpflichten sich, an
Stelle der unwirksamen Bestimmung eine dieser Bestimmung möglichst nahekommende
wirksame Regelung zu treffen.



 

 

Should a provision of this Agreement be invalid, this shall not affect the
validity of the remaining provisions. The parties undertake to replace an
invalid provision with a valid provision that comes as close as possible to that
provision.

 

 

 

 

 

 

 

 

 

 

Lüdenscheid, den 11. März 2013

 

 

Lüdenscheid, March 11, 2013

 

 

 

 

 

 

 

 

 

 

/s/ Jeffrey A. Graves

 

/s/ Kristin E. Trecker

 

 

/s/ Joachim Hellwig

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dr. Jeffrey A. Graves

 

Kristin E. Trecker, SPHR

 

 

Joachim Hellwig

 

 

 

 

 

 

 

 

 

 

 

 

Namens und in Vollmacht der Gesellschafter / in the name and on behalf of the
shareholders

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------